SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForApril 18, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY-HELD COMPANY Corporate Taxpayer's ID (CNPJ/MF): 43.776.517/0001-80 MATERIAL FACT Companhia de Saneamento Básico do Estado de São Paulo – Sabesp, pursuant to CVM Instruction 358 of January 3, 2002, and amendments thereto, hereby informs its shareholders and the market in general that, on this date, the São Paulo State Sanitation and Energy Regulatory Agency (ARSESP) published ARSESP Resolution 484, which, among other measures: a) Establishes the application, as of May 11, 2014, of a tariff repositioning index of 5.4408% in relation to current tariffs and an annual efficiency factor (Factor X) of 0.9386%, to be deducted in the upcoming annual tariff adjustments; b) Allows the concessionaire, given the atypical situation in its market due to the lack of rainfall and the measures to encourage water savings in order to ensure supply, to apply, at a more opportune future date, the repositioning index arising from the tariff revision, proceeding to recalculate and restate the applicable amounts, in order to ensure its economic and financial balance; c) Establishes that the next annual tariff adjustments will occur on April 11, 2015 and April 11, 2016, with the next tariff revision on April 11, 2017; d) Approves the following annual tariff adjustment formula, to be applied during the second tariff cycle: P t [1 + (IPCA – X)/100] * P t-1 - FAQ t 1 Where · P t the average maximum tariff to be applied during year t of the second tariff cycle; · IPCA is the percentage variation in the IBGE’s Expanded Consumer Price Index (IPCA/IBGE) for the period in question; · X the efficiency percentage to be transferred to users at the end of each year t of the second tariff cycle, equivalent to 0.9386%, as defined in Technical Note RTS/004/2014; · P t-1 the average maximum tariff of the previous tariff year whose initial value will be P 0; · FAQ t the quality correction factor, expressed in billed R$/m
